UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 COHEN & STEERS REIT AND UTILITY INCOME FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON WILLIAM J. ROBERTS MATTHEW S. CROUSE LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: WESTERN INVESTMENT LLC March 3, Dear Fellow Stockholder: Western Investment LLC (“Western”) together with our fellow participants in this solicitation is the largest investor in Cohen & Steers REIT and Utility Income Fund, Inc. (“RTU” or the “Fund”).We write to you regarding the annual meeting of stockholders scheduled to be held at the offices of the Fund, 280 Park Avenue, 10th Floor, New York, New York 10017, on April 1, 2008 at 10:00 a.m. New York City time.Western believes that the current board of directors of RTU (the “Board”) has failed to act in your best interests.Western is therefore seeking your support at the annual meeting of stockholders for the following purposes: 1. To elect Western’s slate of nominees to the Board, including the Class III director entitled to be elected solely by holders of RTU’s Auction Market Preferred Shares, each to hold office until the 2011 annual meeting of the Fund’s stockholders and until their successors are elected and qualify; 2. To consider and vote upon adjournment of the annual meeting, if proposed; and 3. To consider and vote upon such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Western is seeking representation on the Board, not control of the Fund.Western believes that significant stockholder representation is necessary to preserve and protect the value of your investment and to oversee its management for your benefit.If elected, Western’s nominees will hold only 3 out of 9 seats on the Board, but we believe that their presence and engaged advocacy will advance the interests of all stockholders.Western urges you to carefully consider the information contained in the attached proxy statement and then support its efforts by voting your shares today by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.The attached proxy statement and GOLD proxy card are first being furnished to the stockholders on or about March 3, 2008. If you have already sent a proxy card furnished by RTU’s management to RTU, you have every right to change your vote by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.Only your latest dated proxy card counts! If you have any questions or require assistance voting your shares, please contact Innisfree M&A Incorporated, who is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, /s/ Arthur D. Lipson Arthur D. Lipson Western Investment LLC If you have any questions or need assistance voting your shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Stockholders Call Toll-Free at: (877) 687-1874 Banks and Brokers Call Collect at: (212) 750-5833 PLEASE BE ADVISED: · Our interests are aligned with yours – if our investment in RTU prospers, so does yours (page 4) · RTU’s history of a persistent double-digit NAV discount is unacceptable (page 4) · The Board has failed to take effective and timely action to reduce the Fund’s NAV discount and has failed to make accretive repurchases that could benefit stockholders (page 5) · The Board has recently taken a number of actions that Western believes are not in stockholders’ best interests (page 7) 2 ANNUAL MEETING OF STOCKHOLDERS OF COHEN & STEERS REIT AND UTILITY INCOME FUND, INC. PROXY STATEMENT OF WESTERN INVESTMENT LLC Please vote your Shares today by telephone or Internet, as described in the enclosed GOLD proxy card, or by signing, dating and returning the GOLD proxy card in the postage paid envelope provided. Western
